UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2570


MOUNTAINEER COAL DEVELOPMENT       COMPANY,    INCORPORATED;   WEST
VIRGINIA CWP FUND,

                Petitioners,

          v.

LARRY A. DINGESS; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0034-BLA)


Submitted:   July 31, 2013                    Decided:   August 30, 2013


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Grigoraci, ROBINSON & MCELWEE PLLC, Charleston, West
Virginia, for Petitioners.    Otis R. Mann, Jr., LAW OFFICE OF
OTIS R. MANN, JR., Charleston, West Virginia; M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Deputy Solicitor, Gary K.
Stearman, Helen H. Cox, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mountaineer           Coal     Development        Company       (“Employer”)

petitions for review of the Benefits Review Board’s (“Board”)

decision      and     order     affirming         the    Administrative        Law   Judge’s

(“ALJ”) award of benefits to Larry A. Dingess under the Black

Lung Benefits Act (“Act”), 30 U.S.C.A. §§ 901-945 (West 2007 &

Supp. 2013).         We deny the petition for review.

               We review the Board’s and the ALJ’s legal conclusions

de    novo     and    “independent[ly]            review    .    .   .   the    record     to

determine whether the ALJ’s findings of fact were supported by

substantial evidence.”                 Island Creek Coal Co. v. Compton, 211

F.3d    203,    207-08       (4th      Cir.      2000)   (internal       quotation       marks

omitted).            “‘Substantial            evidence      is   more      than      a    mere

scintilla’; it is ‘such relevant evidence as a reasonable mind

might    accept       as     adequate       to    support    a    conclusion.’”           Id.

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

In conducting this review, we confine ourselves to the grounds

on which the Board based its decision.                      Daniels Co. v. Mitchell,

479 F.3d 321, 329 (4th Cir. 2007).

               Subject     to    the    substantial        evidence      requirement,      we

defer to the ALJ’s credibility determinations and “evaluation of

the    proper       weight      to     accord     conflicting        medical    opinions.”

Harman Mining Co. v. Dir., Office of Workers’ Comp. Programs,

678    F.3d    305,    310      (4th    Cir.     2012)    (internal      quotation       marks

                                                 2
omitted).      The ALJ is not bound to accept any medical expert

opinion but “must evaluate the evidence, weigh it, and draw his

own conclusions,” giving consideration to “the qualifications of

the   experts,        the    opinions’           reasoning,        their      reliance    on

objectively determinable symptoms and established science, their

detail    of     analysis,          and      their       freedom       from        irrelevant

distractions and prejudices.”                 Underwood v. Elkay Mining, Inc.,

105 F.3d 946, 949, 951 (4th Cir. 1997), superseded on other

grounds as stated in Elm Grove Coal Co. v. Dir., Office of

Workers’ Comp. Programs, 480 F.3d 278, 287 (4th Cir. 2007).

            Because Dingess was employed in underground coal mines

for   fifteen    or     more      years,      had       at    least    one    chest    x-ray

interpreted     as     negative      for      complicated          pneumoconiosis,       and

demonstrated      that       he     has      a     totally        disabling        pulmonary

impairment, he is entitled to a rebuttable presumption that he

is totally disabled due to pneumoconiosis. *                           See 30 U.S.C.A.

§ 921(c)(4); 20 C.F.R. § 718.305(a) (2013).                            The burden then

shifted   to    Employer       to   affirmatively            “rebut    such       presumption

only by establishing that (A) such miner does not . . . have

pneumoconiosis,        or    that      (B)        his    respiratory         or    pulmonary

impairment      did    not     arise      out      of,       or   in   connection      with,

      *
       This presumption was restored by the Patient Protection
and Affordable Care Act, Pub. L. No. 111-148, § 1556, 124 Stat.
119, 260 (2010).



                                              3
employment in a coal mine.”          30 U.S.C.A. § 921(c)(4); see 20

C.F.R. § 718.305(a); Morrison v. Tenn. Consol. Coal Co., 644

F.3d 473, 479-80 (6th Cir. 2011).           Upon review of the evidence

submitted in this case, we conclude that substantial evidence

supports the ALJ’s finding that Employer failed to affirmatively

rebut the presumption.        See 20 C.F.R. § 718.201(a)(2); Harman

Mining Co., 678 F.3d at 311.             Thus, the ALJ did not err in

awarding benefits under the Act.

           Accordingly, we deny Employer’s petition for review.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     4